                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        INSIGHT GLOBAL, LLC,                            Case No.17-cv-00309-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE JOINT DISCOVERY
                                                  v.                                        DISPUTE LETTER RE DEFENDANT'S
                                  10
                                                                                            ASSERTION OF PRIVILEGE AND
                                  11        BEACON HILL STAFFING GROUP, LLC,                WORK PRODUCT PROTECTION
                                                        Defendant.                          Re: Dkt. No. 43
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Insight Global, LLC (“Insight Global”) challenges defendant Beacon Hill Staffing

                                  14   Group, LLC’s (“Beacon Hill”) assertion of attorney-client privilege and attorney work product

                                  15   protection with respect to 19 documents on Beacon Hill’s privilege log.1 The Court finds this

                                  16   dispute suitable for decision without a hearing.

                                  17   I.      BACKGROUND
                                  18           In this action, Insight alleges that Beacon Hill acted in concert with one of Insight Global’s

                                  19   former employees, John Barker, in soliciting and encouraging Insight Global employees to leave

                                  20   Insight Global and work for Beacon Hill. Insight Global asserts state law claims for intentional

                                  21   interference with contractual relations, intentional interference with prospective economic

                                  22   advantage, inducing breach of contract and violation of California Business & Professions Code

                                  23   § 17200, as well as federal and state law claims for trade secret misappropriation. Dkt. No. 1.

                                  24           The challenged documents are items 1-4, 7-12, 15-18, and 20-24 on Beacon Hill’s

                                  25   privilege log. Dkt. No. 43-1. Beacon Hill’s privilege log identifies each document as an email,

                                  26
                                  27   1
                                         The caption of the parties’ joint discovery dispute letter suggests that the parties believe the
                                  28   issues in dispute here also arise in a related case, Barker v. Insight Global, LLC, Case No. 17-cv-
                                       07186-BLF. That matter also includes federal and state claims.
                                   1   and provides the date, sender, recipient, and copyee for each. It does not describe the subject

                                   2   matter or purpose of any of the emails. As reflected in the privilege log, each email is from Mr.

                                   3   Barker to Jeff McClaren, Managing Director and Executive Vice President of Beacon Hill, or from

                                   4   Mr. McClaren to Mr. Barker. Each email copies Robert Levy, who is identified as “outside

                                   5   General Counsel” of Beacon Hill. All of the emails were exchanged between December 5 and

                                   6   December 18, 2016. Id. According to the privilege log, Beacon Hill claims that each email is

                                   7   protected from disclosure by the attorney-client privilege and the attorney work product doctrine.

                                   8   Id.

                                   9          Insight Global says that none of these emails is protected from disclosure because they are

                                  10   merely business communications exchanged between Mr. McClaren and Mr. Barker, and Mr.

                                  11   Levy is simply a passive recipient. As Mr. Barker was not yet an employee of Beacon Hill,

                                  12   Insight Global argues, the communications cannot be confidential, privileged exchanges between
Northern District of California
 United States District Court




                                  13   Beacon Hill and Mr. Levy because they included Mr. Barker, a third party outside the attorney-

                                  14   client relationship. Insight Global further argues that, as Mr. Levy did not direct the exchange of

                                  15   emails between Mr. McClaren and Mr. Barker, these communications cannot be considered

                                  16   attorney work product either. Dkt. No. 43 at 4-5.

                                  17          Beacon Hill counters that all of the emails in question were exchanged after Beacon Hill

                                  18   gave Mr. Barker an employment offer, and many occurred after Mr. Barker had accepted that

                                  19   offer. Id. at 7. Beacon Hill says that the sole purpose of the emails was to obtain legal advice

                                  20   from Mr. Levy about hiring Mr. Barker, given Beacon Hill’s prior history of filing suit whenever

                                  21   Beacon Hill hires a former Insight Global employee. It says that Mr. Barker should be deemed an

                                  22   employee of Beacon Hill for purposes of evaluating the challenged emails, or that the Court

                                  23   should consider his status to be analogous to the status of a former employee who engages in

                                  24   privileged communications with his former employer’s counsel about matters within the scope of

                                  25   his prior employment.

                                  26          Before turning to the legal standard applicable to this dispute, the Court notes that in cases

                                  27   where the same evidence relates to both federal and state law claims, federal privilege law

                                  28   governs. Wilcox v. Arpaio, 753 F.3d 872, 876 (9th Cir. 2014). Although the parties do not
                                                                                         2
                                   1   expressly address the issue, it may be inferred from Beacon Hill’s arguments that Beacon Hill

                                   2   contends that the documents in question pertain only to the state law claims at issue and that state

                                   3   law therefore governs Beacon Hill’s privilege claims. The essential principles concerning the

                                   4   attorney-client privilege are the same under federal and state law, but application of those

                                   5   principles differs in at least one significant respect: As discussed below, Beacon Hill contends

                                   6   that state law precludes this Court from ordering an in camera review of the documents in

                                   7   question to determine if the documents are privileged. While Insight Global suggests that this

                                   8   Court may disregard that particular feature of state law, it does not clearly dispute Beacon Hill’s

                                   9   apparent contention that state law applies. Accordingly, in resolving this dispute, this Court

                                  10   accepts the parties’ apparent agreement that the documents in question pertain only to Insight

                                  11   Global’s state law claims and that California’s privilege law applies.

                                  12   II.    LEGAL STANDARDS
Northern District of California
 United States District Court




                                  13          Rule 26(b)(1) of the Federal Rules of Civil Procedure shields privileged documents from

                                  14   discovery. Fed. R. Civ. P. 26(b)(1) (“[p]arties may obtain discovery regarding any nonprivileged

                                  15   matter that is relevant to any party’s claim or defense and proportional to the needs of the case

                                  16   . . . .”). In California, the attorney-client privilege is described in the Evidence Code § 950 et seq.

                                  17   According to that code, a client has the privilege “to refuse to disclose, and to prevent another

                                  18   from disclosing, a confidential communication between client and lawyer.” Evid. Code § 954. A

                                  19   “confidential communication” is:

                                  20                  information transmitted between a client and his or her lawyer in the
                                                      course of that relationship and in confidence by a means which, so
                                  21                  far as the client is aware, discloses the information to no third
                                                      persons other that those who are present to further the interest of the
                                  22                  client in the consultation or those to whom disclosure is reasonably
                                                      necessary for the transmission of the information or the
                                  23                  accomplishment of the purpose for which the lawyer is consulted,
                                                      and includes a legal opinion formed and the advice given by the
                                  24                  lawyer in the course of that relationship.
                                  25
                                       Evid. Code § 952.
                                  26
                                              The attorney-client privilege protects only confidential communications between attorney
                                  27
                                       and client made for the purpose of seeking or delivering legal advice or representation. Los
                                  28
                                                                                          3
                                   1   Angeles County Board of Supervisors v. Superior Court, 2 Cal.5th 282, 293-94 (2016). A client

                                   2   cannot protect unprivileged information from discovery simply by transmitting it to an attorney or

                                   3   by including an attorney in an otherwise unprivileged communication. Costco Wholesale Corp. v.

                                   4   Superior Court, 47 Cal.4th 725, 735 (2009)

                                   5          Rule 26(b)(3) also shields from discovery documents that fall within the scope of the

                                   6   attorney work product doctrine, unless certain exceptions apply. Fed. R. Civ. P. 26(b)(3). In

                                   7   contrast to the attorney-client privilege, a district court applies federal law to resolve work product

                                   8   issues, even where the only claims at issue arise under state law. See Baker v. Gen. Motors Corp.,

                                   9   209 F.3d 1051, 1053 (8th Cir. 2000); In re Powerhouse Licensing, LLC, 441 F.3d 467, 472 (6th

                                  10   Cir. 2006); Frontier Refining, Inc. v. Gorman–Rupp Co., Inc., 136 F.3d 695, 702-03 (10th Cir.

                                  11   1998); United Coal Cos. v. Powell Construction Co., 839 F.2d 958, 966 (3d Cir. 1988). The work

                                  12   product doctrine protects the mental processes of an attorney, and prohibits discovery of
Northern District of California
 United States District Court




                                  13   “documents and tangible things that are prepared in anticipation of litigation or for trial by or for

                                  14   another party or its representative,” unless certain exceptions apply. Fed. R. Civ. P. 26(b)(3);

                                  15   Hickman v. Taylor, 329 U.S. 495, 511-12 (1947).

                                  16          Beacon Hill, as the party asserting attorney-client privilege and work product protection,

                                  17   bears the burden of proving that the privilege or protection applies. See, e.g., U.S. v. Ruehle, 583

                                  18   F.3d 600, 607-08 (9th Cir. 2009); In re Application of Republic of Ecuador, 280 F.R.D. 506, 514

                                  19   (N.D. Cal. 2012).

                                  20   III.   DISCUSSION
                                  21          A.      Attorney-Client Privilege
                                  22          The dispute before the Court raises two issues with respect to Beacon Hill’s assertion that

                                  23   the emails are privileged: The first is whether the emails are confidential communications

                                  24   between Beacon Hill (acting through its employee, Mr. McClaren) and its counsel Mr. Levy, or

                                  25   whether they are presumptively not confidential because they involve a non-employee outside the

                                  26   scope of the attorney-client relationship. The second is whether Mr. Levy was copied as a passive

                                  27   recipient of non-privileged business communications, or whether the communications were copied

                                  28   to him for the purpose of seeking legal advice.
                                                                                          4
                                   1          Mr. Barker’s role in the challenged email communications is critical to resolving the first

                                   2   issue. Beacon Hill first suggests that Mr. Barker was effectively an employee for purposes of the

                                   3   privilege analysis because all of the email communications took place after he was given an offer

                                   4   of employment, and all but two took place after he had accepted the offer, but before he actually

                                   5   became an employee. Alternatively, Beacon Hill suggests that Mr. Barker’s role is analogous to

                                   6   the role of a former employee who participates in a communication with his employer’s counsel

                                   7   about matters within the scope of the employee’s prior employment. Dkt. No. 43 at 7-8.

                                   8          Insight Global responds that Mr. Barker was not an employee of Beacon Hill at the time of

                                   9   the communications; he was a third party whose participation in the emails destroys their

                                  10   confidentiality. Moreover, Insight Global says, unlike a former employee, a person who has never

                                  11   been an employee has no information or role that can be considered within the scope of his former

                                  12   employment, and he has never been an agent of the employer. Dkt. No. 43 at 4-5.
Northern District of California
 United States District Court




                                  13          Neither party cites any California authority addressing the particular circumstances

                                  14   presented by this dispute—namely, pre-employment communications by a prospective employee

                                  15   who has received or signed an employment offer with a prospective employer’s outside counsel.

                                  16   Insight Global relies on three federal district court cases, United States v. Stepney, 246 F. Supp. 2d

                                  17   1069 (N.D. Cal. 2003), In re Oracle Securities Litigation, Case No. C-01-0988 MJJ (JCS), 2005

                                  18   U.S. Dist. LEXIS 46931 (N.D. Cal. Aug. 5, 2005), and Genentech, Inc. v. Trustees of University of

                                  19   Pennsylvania, No. C10-2037PSG, 2011 WL 5079531 (N.D. Cal. Oct. 24, 2011). These cases are

                                  20   not particularly helpful, as they do not address circumstances similar to those presented here.

                                  21          Beacon Hill relies on two Ninth Circuit cases, Admiral Insurance Co. v. U.S. District

                                  22   Court for the District of Arizona, 881 F.2d 1486 (9th Cir. 1989) and In re Coordinated Pretrial

                                  23   Proceedings in Petroleum Products Antitrust Litigation, 658 F.2d 1355 (9th Cir. 1981), for the

                                  24   proposition that a communication between corporate counsel and a former employee may be

                                  25   privileged if the purpose of the communication is to obtain information in the former employee’s

                                  26   possession that corporate counsel needs in order to advise the former employer. These cases are

                                  27   instructive in that they highlight the underlying rationale for the Supreme Court’s decision in

                                  28   Upjohn Co. v. United States, 449 U.S. 383 (1981), regarding the proper scope of attorney-client
                                                                                         5
                                   1   privilege when the client is a corporation. Recognizing that corporations act and communicate

                                   2   through individual employees or agents, Upjohn held that the privilege applies to communications

                                   3   between corporate counsel and a corporate employee where the communication concerns matters

                                   4   within the scope of the employee’s corporate duties and is undertaken for the purpose of enabling

                                   5   counsel to provide legal advice to the corporation. Upjohn, 449 U.S. at 394-95; Admiral

                                   6   Insurance, 881 F. 2d at 1492. The same is true of a former employee of a corporation who

                                   7   possesses information within the scope of his or her prior corporate duties that counsel needs in

                                   8   order to advise the corporate client. See In re Coordinated Pretrial Proceedings, 658 F.2d at 1361

                                   9   n.7.2 The key consideration in Upjohn is that the current or former employee of a corporate client

                                  10   has information of the corporation that the corporation’s counsel needs in order to advise his or

                                  11   her client.

                                  12           Beacon Hill has not shown that Mr. Barker possessed any information of Beacon Hill, Mr.
Northern District of California
 United States District Court




                                  13   Levy’s client, at the time he participated in the challenged email communications. Beacon Hill

                                  14   has not even shown that the information Mr. Barker provided to Mr. Levy was within the scope of

                                  15   his anticipated duties as a prospective employee of Beacon Hill. Beacon Hill relies solely on the

                                  16   argument that because Mr. Levy needed whatever information Mr. Barker provided in order to

                                  17   provide legal advice to Beacon Hill, Mr. Barker’s participation in communications intended to

                                  18   facilitate such advice does not destroy the privilege.3 This is not how attorney-client privilege

                                  19   works. The privilege does not protect information of third parties simply because that information

                                  20   may be important for the provision of legal advice; it protects confidential communications

                                  21

                                  22   2
                                        Beacon Hill does not cite any California authority for the proposition that the attorney-client
                                  23   privilege extends to former employees of a corporation. In any event, for the reasons discussed
                                       above, the Court is unpersuaded that Mr. Barker may be treated as the equivalent of a former
                                  24   employee for purposes of applying the attorney-client privilege to the documents at issue.

                                  25
                                       3
                                         Beacon Hill does not contend that Mr. Barker’s participation in the email exchange between Mr.
                                       McClaren and Mr. Levy was necessary to facilitate the rendering of legal advice to Beacon Hill in
                                  26   the same way that a third-party translator, for example, is deemed necessary to the
                                       communication. See, e.g., Farahmand v. Jamshidi, No. Civ. A04-542(JDB), 2005 WL 331601
                                  27   (D.D.C. Feb. 11, 2005) (third party served necessary role as translator to assist attorney in
                                       understanding client). Rather, it appears that whatever information Mr. Barker had could have
                                  28   been supplied to Mr. McClaren, who then could have sought legal advice on behalf of Beacon Hill
                                       from Mr. Levy, without involving Mr. Barker in the communication.
                                                                                          6
                                   1   between counsel and client for the purpose of seeking or providing legal advice. Where the client

                                   2   is a corporation, the concept of “client” includes those acting on behalf of the corporation as well

                                   3   as those who have information of the corporation as a result of their current or former duties to the

                                   4   corporation. On the record presented, Beacon Hill has not shown that Mr. Barker’s involvement

                                   5   meets these criteria or is otherwise analogous to the circumstances of a former employee, such that

                                   6   he should be considered part of the attorney-client relationship between Mr. Levy and Beacon

                                   7   Hill.

                                   8           Because the Court finds that Beacon Hill has not demonstrated that the challenged emails

                                   9   are confidential communications between Beacon Hill and its counsel Mr. Levy, the Court need

                                  10   not reach the second issue presented by the motion—i.e. whether the emails are business

                                  11   communications or whether they seek legal advice. Indeed, the Court could not make this

                                  12   determination on the record before it. Beacon Hill characterizes the purpose of the emails as
Northern District of California
 United States District Court




                                  13   seeking legal advice from Mr. Levy regarding the hiring of Mr. Barker; Insight Global

                                  14   characterizes them as business-related communications. Neither Beacon Hill’s privilege log nor

                                  15   its supporting declarations contain sufficient detail to permit the Court to evaluate which party is

                                  16   correct.

                                  17           B.     Attorney Work Product
                                  18           Beacon Hill objected to production of each of the challenged emails on the ground that

                                  19   they constitute attorney work product as well as privileged communications. The privilege log

                                  20   itself does not contain sufficient information to support a claim for attorney work product

                                  21   protection for any of the challenged emails. In its portion of the joint discovery dispute letter,

                                  22   Beacon Hill says that Insight Global has, in the past, sued Beacon Hill whenever Beacon Hill hires

                                  23   a former Insight Global employee. However, Beacon Hill does not expressly or persuasively

                                  24   argue that the emails are work product. Nor does it respond to Insight Global’s arguments that

                                  25   they are not work product; it simply recites the legal proposition that “documents and

                                  26   communications prepare[d] by a client at the direction of counsel are protected by attorney-work

                                  27   product.” See Dkt. No. 43 at 8.

                                  28           It is Beacon Hill’s burden to support a claim that the attorney work product doctrine
                                                                                          7
                                   1   applies. It has not done so. The challenged emails may not be withheld from production as

                                   2   attorney work product.

                                   3          C.      In Camera Review
                                   4          Where the Court is asked to resolve a challenge to one party’s claim of attorney-client

                                   5   privilege, the Court ordinarily finds it useful, and prudent, to be able to review in camera the

                                   6   documents that have been withheld. This review allows the Court to ensure that the important

                                   7   protections afforded by the attorney-client privilege are given due consideration, and that the

                                   8   Court’s decision does not turn on the characterization of disputed documents by the parties. See,

                                   9   e.g., Newmark Realty Capital, Inc. v. BCG Partners, Inc., No. 16-cv-01702-BLF (SVK), 2018 WL

                                  10   2357742, at *2 (N.D. Cal., May 24, 2018) (ordering an in camera review of claimed attorney-

                                  11   client privileged and attorney work product materials where the party seeking discovery

                                  12   “established reasonable, good faith doubts about the propriety of the redactions” made to the
Northern District of California
 United States District Court




                                  13   disputed documents).

                                  14          In this case, Beacon Hill objects to in camera review of the challenged emails, citing

                                  15   Costco Wholesale Corp. v. Superior Court, 47 Cal. 4th 725 (2009), which holds that under

                                  16   California law a court may not order in camera disclosure of information claimed to be privileged

                                  17   in order to determine if the communication is privileged, although the party claiming privilege

                                  18   may consent to such disclosure. Costco, 47 Cal. 4th at 738-39 (“[N]othing in Evidence Code

                                  19   section 915 prevents a party claiming a privilege from making an in camera disclosure of the

                                  20   content of a communication to respond to an argument or tentative decision that the

                                  21   communication is not privileged.”). Beacon Hill does not consent, and so the Court has relied

                                  22   exclusively on Beacon Hill’s characterization of the emails.

                                  23   IV.    CONCLUSION
                                  24          The Court grants Insight Global’s motion to compel disclosure of items 1-4, 7-12, 15-18,

                                  25   and 20-24 on Beacon Hill’s privilege log because Beacon Hill has not demonstrated that the

                                  26   attorney-client privilege or the attorney work product doctrine apply to prevent disclosure.

                                  27   However, this Court will stay this order for seven days to allow time for Beacon Hill to decide

                                  28   whether it would prefer to have this Court review the subject documents in camera before
                                                                                         8
                                   1   requiring their production. Accordingly, no later than December 20, 2018, Beacon Hill shall

                                   2   advise whether it requests an in camera review. If Beacon Hill requests a review, then it shall

                                   3   lodge the disputed documents with the undersigned’s chambers by December 20, 2018, and the

                                   4   stay of this order will be extended pending this Court’s review of those documents.

                                   5          IT IS SO ORDERED.

                                   6   Dated: December 13, 2018

                                   7

                                   8
                                                                                                   VIRGINIA K. DEMARCHI
                                   9                                                               United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
